138 S.E.2d 827 (1964)
263 N.C. 88
J. Archie WILSON
v.
Marian S. WILSON.
No. 453.
Supreme Court of North Carolina.
November 25, 1964.
Morris & Grandy, Raleigh, for plaintiff.
Lake, Boyce & Lake, Raleigh, for defendant.
*828 PER CURIAM.
"Assignments of error must be based on exceptions duly noted, and may not present a question not embraced in the exception." 1 Strong: N. C. Index, Appeal and Error, s. 19, p. 89. The only exception in the record on this appeal is to the signing and entry of the judgment. "An exception to the judgment presents the correctness of the judgment and whether it is supported by the verdict, properly interpreted, but it cannot affect the verdict." ibid., s. 21, p. 93.
The first and third issues, when considered according to their phraseology, are inconsistent and repugnant. But when interpreted by reference to the pleadings, evidence and charge of the court (Moore v. Humphrey, 247 N.C. 423, 101 S.E.2d 460), the verdict is sustained, except as to the surety on plaintiff's undertaking in claim and delivery. Such surety must be discharged from liability where it is determined by the verdict that plaintiff is entitled to the possession of the chattel in question.
The judgment as against John B. Rogers, surety, will be vacated. In all other respects the judgment is affirmed.
Modified and affirmed.